Citation Nr: 1759383	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-15 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for service-connected lichen planus.

2. Entitlement to a rating in excess of 10 percent for service-connected demyelinating polyneuropathy of the left upper extremity.

3. Entitlement to a rating in excess of 10 percent for service-connected demyelinating polyneuropathy of the left lower extremity.

4. Entitlement to an initial rating in excess of 10 percent for service-connected depression prior to November 16, 2016, and in excess of 50 percent thereafter.

5. Entitlement to an effective date earlier than April 25, 2012 for the grant of service connection for depression.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Attorney, J. Michael Woods


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1985 to October 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and November 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In March 2010, the Veteran submitted a substantive appeal as to the issue of entitlement to rating in excess of 10 percent for hepatitis C. A September 2011 rating decision granted an increased rating to 40 percent for hepatitis C, effective July 15, 2011. Before the claim was certified to the Board, the Veteran submitted an October 2011 letter stating he was satisfied with his decision and wanted to withdraw his appeal for an increased rating for hepatitis C.

In his March 2010 substantive appeal, the Veteran requested a hearing before the Board. On September 23, 2017, the Veteran requested in writing to cancel his request for hearing and continue his appeal without a hearing. As such, his request is deemed withdrawn. See 38 C.F.R. §20.704(d) (2017).

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation. In August 2016, the Veteran's representative submitted medical and vocational opinions regarding the Veteran's individual employability. Thus, although the issue of entitlement to a TDIU has not been addressed previously, the Board finds that it has been reasonably raised by the record. 


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's lichen planus is shown to have been productive of constant or near-constant systemic therapy.

2. Throughout the appeal period, the Veteran's demyelinating polyneuropathy of the left upper extremity is not shown to be productive of severe incomplete paralysis. 

3. Throughout the appeal period, the Veteran's demyelinating polyneuropathy of the left lower extremity is not shown to be productive of moderate incomplete paralysis. 

4. Throughout the appeal period, the Veteran's depression produced occupational and social impairment with reduced reliability and productivity; deficiencies in most areas was not shown.

6. The first communication received by VA evidencing an intent to file a claim of service connection for depression was April 25, 2012, when the Veteran's representative submitted an informal claim letter.

7. The Veteran is currently service-connected for lichen planus, rated at 60 percent; depressive disorder, rated at 50 percent; hepatitis C, rated at 40 percent; demyelinating polyneuropathy of the left upper extremity, rated at 10 percent; demyelinating polyneuropathy of the left lower extremity, rated at 10 percent; and Guillain-Barre syndrome, with a noncompensable rating. 

5. The competent evidence reasonably establishes the Veteran's service-connected disabilities are of such nature and severity as to preclude him from securing or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. Throughout the appeal period, the criteria for a 60 percent rating, but no higher, for lichen planus have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7822 (2017).

2. Throughout the appeal period, the criteria for a rating in excess of 10 percent for demyelinating polyneuropathy of the left upper extremity have not been met. 
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1 4.3, 4.7, 4.118, DC 8518 (2017).

3. Throughout the appeal period, the criteria for a rating in excess of 10 percent for demyelinating polyneuropathy of the left lower extremity have not been met. 
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1 4.3, 4.7, 4.118, DC 8520 (2017).

4. Prior to November 16, 2016, the criteria for an initial rating of 50 percent, but no higher, for depression have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, DC 9435 (2017).

5. For the period November 16, 2016 and thereafter, the criteria for an initial rating in excess of 50 percent for depression have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, DC 9435 (2017).

6. An effective date earlier than April 25, 2012, is not warranted for the award of service connection for depression. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. 
§ 3.400 (2017).

7. The schedular requirements for TDIU are met, and a TDIU rating is warranted. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). The Board finds VA has satisfied its duty to notify. July 2007, August 2008, and July 2012 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. 

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159. The Board finds VA has satisfied its duty to assist. VA obtained the records reported by the Veteran, to the extent possible. VA provided examinations in July 2011, October 2014, and November 2016 evaluating the Veteran's skin condition, demyelinating polyneuropathy, and depression. 

With respect to the Veteran's effective date claim, no further notice is necessary under 38 U.S.C. § 5103(a)-compliant notice because the claim arises from the grant of service connection for the underlying disorder. The Board also finds that VA has fulfilled its duty to assist. All relevant, identified, and available evidence has been obtained. 

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). "Staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lichen Planus

By January 2008 rating decision, the Veteran's lichen planus of the bilateral upper and lower extremities was increased from a 10 percent rating to a 30 percent rating effective July 13, 2007. The Veteran contended the increase from 10 percent to 30 percent was insufficient. See August 2008 Notice of Disagreement. 

The Veteran's lichen planus is rated under DC 7899-7806. When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions. Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology. Under DC 7806, a 30 percent rating is assigned when 20 to 40 percent of the entire body or of exposed areas are affected or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent rating is assigned where more than 40 percent of the entire body or of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.

A review of the evidence shows, at an August 2007 VA treatment visit, the Veteran reported his lichen planus was spreading. He was using the topical medications of Clobetisol, a corticosteroid, and Sarna. Physical examination noted widespread clustered and non-clustered plaques of severe lichenoid nature causing noteworthy disfigurement, including, but not limited to hyperpigmentation. The examiner assessed severe linear plaques of severe lichen planus affecting all four limbs. The examiner further stated that treatment for lichen planus when severe enough, as in this Veteran, will be essentially systemic (oral or injections), but the use of systemic medications will be complicated by the Veteran's hepatitis infection, which makes complications more likely from almost all medications potentially used for treatment. He noted the condition is difficult to treat when this widespread.

A September 2008 VA treatment visit noted minimal improvement with Clobetisol, and some improvement in areas treated by intralesional steroid injection (ILK). The examiner noted the lichen planus involved 25 percent of the bilateral leg surface. Continued use of his topical medications and ILK injection was recommended.

A March 2010 VA treatment visit noted the Veteran tried using cordran tape, but it ripped his skin causing an abscess. Topical medication was continued, Benadryl was added for itching, and an ILK injection was performed.

A May 2010 VA treatment visit noted benefit from the ILK injections and topical steroids with occlusion at night. Medications were continued and an ILK injection was performed.

At an August 2008 VA treatment visit, the Veteran reported not feeling the ILK injections were helping anymore. The doctor prescribed Prednisone and continued his topical medications. 

At a November 2010 VA treatment visit, the Veteran noted the Prednisone had improved his skin symptoms, but returned once he discontinued the medication. 

A March 2011 VA treatment visit noted the Veteran had been taking Clobetasol ointment under occlusion daily for months without any improvement. He reported his lesions were constantly itchy. The doctor noted a history of ILK injection treatment with minimal improvement and prompt recurrence of the lesions. The doctor noted he finished a 30-day prednisone taper in September 2010 with improvement and flattening of the lesions. The doctor opined that because of his hepatitis C, most immunosuppressants medications were not viable treatment options. He as continued Clobetasol ointment under occlusion.

A June 2011 VA treatment visit noted the Veteran's lichen planus was worse than he last observed in December 2010. The examiner noted he was unable to prescribe Cellcept or other immunosuppressants because of his hepatitis C. The examiner discussed possible UV therapy. The Veteran received UV light treatment therapy in June 2011 and July 2011.

A July 2011 VA examination noted a history of treatment with Prednisone, UV light therapy and Clobetasol. The Veteran reported response to Prednisone, but understanding that long-term Prednisone treatment is not a solution. The examiner stated the percent of exposed areas to be 5 percent total body and 5 percent exposed areas. 

At a September 2012 VA treatment visit, the Veteran was still using Clobestasol topical treatment twice daily. The Veteran was assessed with severe lichen planus and topical medications were continued.  

An October 2014 VA skin examination observed rash and raised hyperpigmented patches on the left forearm, left leg below the knee, left foot, and left lateral thigh. The total area and exposed area were noted to 20-40 percent. The Veteran reported continued itch with some relief from the use of topical steroids twice daily. Based on review of the record, the examiner opined the Veteran's topical medication use to be constant to near constant frequency.

In the case at hand, the Board finds it appropriate to consider the Veteran's constant to near-constant use of a topical corticosteroid a systemic therapy. The Federal Circuit recently held that under Diagnostic Code 7806, "the use of a topical corticosteroid could be considered either systemic therapy or topical therapy based on the factual circumstances of each case." Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017). 

In August 2007, a VA dermatologist opined that treatment for lichen planus when severe enough, as with this Veteran, will be essentially systemic (oral or injections), but the use of systemic medications will be complicated by the Veteran's hepatitis infection, which makes complications from almost all medications potentially used for treatment more likely. See also March 2011 VA assessment and June 2011 VA assessment. The April 2006 VA examiner noted Clobetisol, the topical medication the Veteran has consistently been using twice daily during the appeal period, to be a "potent topical steroid." The October 2014 VA examination found the Veteran's treatment of topical medication was at a constant to near constant frequency. During the appeal period, the Veteran has tried alternative treatments of UV therapy and corticosteroid injections with limited success. 

The Board notes that a 60 percent rating is the highest rating available under Diagnostic Code 7806. The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule. However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds a rating of 60 percent, but no greater, for the Veteran's service-connected lichen planus of the bilateral upper and lower extremities is warranted.

Demyelinating Polyneuropathy 

The Veteran's demyelinating polyneuropathy of the left upper extremity and left lower extremity are both assigned a 10 percent disability rating. The Veteran contends he is entitled to a higher rating.

The Veteran's demyelinating polyneuropathy of the left upper extremity is rated under DC 8099-8518. When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions. Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology. Under DC 8518, a 10 percent rating is assigned for moderate incomplete paralysis of the circumflex nerve; and a 30 rating is assigned for severe incomplete paralysis of the circumflex nerve; which contemplates that abduction of the arm is impossible, outward rotation is weakened; muscle supplied are deltoid and teres minor. 

The Veteran's demyelinating polyneuropathy of the left lower extremity is rated under DC 8520. Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; and a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy. A maximum 80 percent evaluation requires complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

The term "incomplete paralysis", with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a, Note prefacing DCs 8510 through 8730.

The terms "mild," "moderate," and "severe" are not defined in the regulations. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

To warrant the next higher rating, the evidence must demonstrate the Veteran's demyelinating polyneuropathy of the upper left extremity produced severe incomplete paralysis, and demyelinating polyneuropathy of the lower left extremity produced moderate incomplete paralysis. The preponderance of the evidence does not support this severity. 

Treatment records are generally unremarkable for complaints or treatment for demyelinating polyneuropathy.

A July 2011 VA examination of the peripheral nerves gave a diagnosis of demyelinating polyneuropathy of the left upper extremity and left lower extremity. The Veteran reported numbness of the left hand, fingers and foot. He denied burning or the feeling of pins and needles. His ability to stand and ambulate was normal. Neurological exam revealed distal loss of pinprick and light touch of the left upper extremity and left lower extremity. Motor exam and muscle strength were normal. 

An October 2014 VA examination found the Veteran's demyelinating polyneuropathy of the left upper extremity and left lower extremity to be currently stable with a normal examination. The examiner noted normal strength testing, reflex testing, and sensory examination. The examiner noted normal gait and no use of an assistive device. 

Applying the facts in this case to the criteria set forth above, the Board concludes the criteria for ratings in excess of 10 percent for the Veteran's demyelinating polyneuropathy of the left upper extremity and left lower extremity have not been met. The evidence shows the Veteran's symptoms include, at worst, reported numbness and distal loss of pinprick and light touch on examination. Clinical evaluation demonstrated normal strength testing, reflex testing, and sensory examination.

The Board observes that the severity of the Veteran's symptomatology in his left upper extremity and left lower extremity has been relatively constant throughout the period of this appeal, and therefore, "staged" ratings are not warranted. 

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule. However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Accordingly, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected demyelinating polyneuropathy of the left upper extremity and left lower extremity is not warranted.





Depression 

The Veteran's depression is assigned a 10 percent disability rating prior to November 16, 2016, and 50 percent disability rating from that date. The Veteran contends he is entitled to a higher rating.

The Veteran's depression is evaluated under 38 C.F.R. § 4.130, DC 9435. Under these criteria, a 30 percent rating is warranted where the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. 
§ 4.126(a). 

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating. Id. at 117. Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

A review of the evidence shows an October 2012 VA treatment visit with complaints of increased depression. The Veteran reported over the past 3 months he wakes up with nihilistic thoughts. He reported thoughts of wondering his use in life and questioning why he was alive. He reported no suicidal or homicidal ideations. He reported he used to be social, visit his grandchildren, and play basketball, but no longer had interest to do those things. He reported his fiancée says he is moody. The examiner gave an impression of major depressive disorder (MDD), moderately severe.

An October 2015 disability benefits questionnaire (DBQ) diagnosed the Veteran with depressive disorder due to medical condition. The Veteran reported a significant relationship with a female for 3 years. He reported staying isolated and withdrawn. He reported he last worked in construction in 2013. He reported he did not take psychiatric medications because they made him feel jumpy. He reported the symptoms of depressed mood, anxiety, suspiciousness, near continuous panic and depression, chronic sleep, mild memory, flattened affect, disturbance in motivation and mood, difficulty establishing and maintaining relationships, and difficulty adapting to stressful situations. He reported being unable to enjoy the simplest of activities. The examiner observed the Veteran's attention to be normal, concentration variable, speech normal, thought content appropriate, judgment average, affect restricted, and mood anxious. No hallucinations were noted. The examiner observed possible paranoia. The examiner opined the Veteran's psychiatric symptoms produced deficiencies in most areas, such as work, family, judgment, thinking and/or mood.

At a November 2016 VA examination, the Veteran reported the symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty adapting to stressful circumstances. The examiner observed the Veteran to be neatly and casually attired, manner was friendly, speech normal, mood anxious, and conversation logical. The examiner noted mild memory, concentration and abstract thinking problems. The Veteran reported no suicidal ideation. There was no indication of hallucinations or delusion. Judgment was considered adequate for community living, but the examiner opined the Veteran may respond impulsively under stress. The Veteran reported last working full-time in 2013, and then performed some part-time labor work for his brother. The examiner opined the Veteran's psychiatric symptoms were consistent with occupational and social impairment producing occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Prior to November 16, 2016

Prior to November 16, 2016, the Veteran is assigned a 10 percent rating under DC 9435. To warrant a higher rating, the evidence must demonstrate the Veteran's psychiatric condition produced greater than occupational and social impairment due to mild or transient symptoms only during periods of significant stress.

Resolving reasonable doubt in favor of the Veteran, the evidence supports the Veteran's depression symptoms resulted in occupational and social impairment with reduced reliability and productivity prior to November 16, 2016. 

The Board gives limited weight to the November 2016 VA examiner opinion that the Veteran's psychiatric symptoms were consistent with occupational and social impairment producing occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The Board finds the frequency and severity of symptoms reported by the Veteran to be more frequent than occasional or intermittent impairment. 
 
The Board gives limited weight to the October 2015 private examiner opinion that the Veteran's psychiatric condition produces deficiencies in most areas, such as work, family, judgment, thinking and/or mood. The preponderance of the evidence does not support the Veteran's symptoms manifested in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. In particular, during the appeal period, it has not been shown that the Veteran experienced symptoms such suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships. While the Veteran has reported difficulty maintaining relationships, he has been able to maintain some relationships with his significant other and family. Although the Veteran reports last working full-time in 2013, he was still able to perform part-time work for his brother. Although some mild memory and concentration problems have been reported, examiners observed the Veteran's appearance and behavior to be appropriate. The Board recognizes the list of symptoms under the rating criteria are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Here, the Board finds the severity, frequency, and duration of the symptoms reported by the Veteran most closely represent the symptoms listed in the criteria for a 50 percent rating.

Accordingly, a rating of 50 percent, but no greater, is granted for the period prior to November 16, 2016.

November 16, 2016 and thereafter

For the period from November 16, 2016 and thereafter, the Veteran is assigned a 50 percent rating for depression. To warrant the next higher rating of 70 percent, the evidence must demonstrate the Veteran's psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

There has been no evidence submitted indicating the Veteran's psychiatric condition has worsened since the November 2016 VA examination. As discussed in the prior section, the Board finds the evidence supports the Veteran's reported symptoms during the appeal period are of the severity to produce occupational and social impairment with reduced reliability and productivity; deficiencies in most areas is not shown.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Accordingly, for the period from November 16, 2016 and thereafter, a rating in excess of 50 percent for PTSD is denied.

Effective Date 

Unless specifically provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. 
§ 5110(a) (2012); 38 C.F.R. § 3.400 (2017). 

For VA compensation purposes, a "claim" is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits." Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing. Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

In a letter received by VA on April 25, 2012, the Veteran's representative requested the letter be considered an informal claim for service connection for depression. By November 2016 rating decision, the Veteran was awarded service connection for depression with an evaluation of 10 percent effective April 25, 2012, and increased to 50 percent effective November 16, 2016. In November 2016, the Veteran submitted a notice of disagreement contending the effective date should be the date the claim was filed on July 15, 2011. 

Upon review, July 15, 2011 was the date of a VA examination to evaluate the Veteran's hepatitis C. The Veteran made no mention of secondary depression symptoms at this examination. Further, in secondary service connection claims, the effective date can be no earlier than the date of the claim for service connection on a secondary basis. Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007) (finding that the effective date for a grant of service connection for diabetes and hypertension as secondary to leukemia was the date of the claim for secondary service connection, not the date of the claim of service connection for leukemia), aff'd sub nom. Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008); Ross v. Peake, 21 Vet. App. 528, 532-33 (2008) (holding that the effective date for a grant of secondary service connection for depression with anxiety was the date of the secondary service connection claim, not the date of the claim for service connection for the primary heart condition).

The first communication received by VA showing an intent to file a claim of service connection for depression was April 25, 2012, when the Veteran's representative submitted an informal claim letter. As the effective date of an award of service connection shall not be earlier than the date of receipt of the claim by VA, the Board finds an earlier effective date is not warranted. 

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16. If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). As further provided by 38 C.F.R. 
§ 4.16(a), "Marginal employment shall not be considered substantially gainful employment."

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's service-connected disabilities are lichen planus, rated at 60 percent; depressive disorder, rated at 50 percent; hepatitis C, rated at 40 percent; demyelinating polyneuropathy of the left upper extremity, rated at 10 percent; demyelinating polyneuropathy of the left lower extremity, rated at 10 percent; and a noncompensable rating for Guillain-Barre syndrome. 

As the Veteran has a service-connected condition rated greater than 40 percent, and sufficient additional disabilities to bring the combined rating to 70 percent, the schedular rating requirements for TDIU, under 38 C.F.R. § 4.16(a), are satisfied.

The Veteran contends his service-connected disabilities render him unemployable. On review of the record, the Board finds that such is reasonably shown. 

The Veteran last worked full-time in 2013 as a groundskeeper. Since that time, the Veteran reports working on and off for his brother doing labor work (siding, painting, foundation). 

A July 2011 VA examination for hepatitis C notes daily fatigue that waxes and wanes, varying from being able to perform activities of daily living with fatigue, or sometimes being unable to get up.

A December 2012 Ability to Do Work-Related Activities (Physical) medical form submitted by Dr. R.C. opined that in a normal 8-hour workday, the Veteran could consistently stand or walk for 2-4 hours, could consistently sit for 4-6 hours, and consistently lift 10-20 pounds. The doctor opined the Veteran would miss or need to leave early 3 or more days due to his medical problems. The doctor opined that due to pain, the side effects of medications, or psychiatric problems, the Veteran would have more than 3 days per month when he would not be able to stay focused for at least 7 of the 8 hours of the workday. 

October 2014 VA examinations opined the Veteran's service-connected lichen planus, left upper extremity demyelinating polyneuropathy, and left lower extremity demyelinating polyneuropathy would not impact his ability to work. 

An October 2015 Ability to Do Work-Related Activities (Mental) medical form submitted by Dr. R.C. opined the Veteran would miss 3 or more days per month due to mental problems, would need to leave the workplace early 3 or more days per month due to mental problems, and may have trouble concentrating at least 7 hours of an 8 hour workday more than 3 days per month. Dr. R.C. opined the Veteran, when subjected to the normal pressures and constructive criticisms of a job, would respond in an angry manner without becoming violent, more than once a month. Dr. R.C. opined the Veteran's hepatitis C, lichen planus, demyelinating peripheral neuropathy, are likely causing his depressive disorder and preventing him from maintaining substantial gainful employment. 

In July 2016, a vocational expert evaluated and opined on the Veteran's employability. Based on review of the claims file, the expert opined that the Veteran was totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service-connected hepatitis C, lichen planus, demyelinating peripheral neuropathy, and Guillain-Barre syndrome. The expert stated that research shows most employers will allow for no more than 8 absences a year, and based on review of his physical symptoms, results of his evaluations, and prior work history, the Veteran would be expected to exceed this amount. The expert stated research shows that an individual being off task for more than 5 percent of the workday prevents sustaining competitive work. Again, the expert opined that the Veteran would likely exceed this amount due to his physical symptoms.   

A November 2016 VA examination opined the Veteran's depression produced occupational and social impairment with occasional decrease in work  efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Board gives great probative weight to the December 2012 and October 2015 medical opinions from Dr. J.C. regarding the impact the Veteran's physical and mental service-connected conditions would have on his ability to sustain employment. These opinions are credible as they are consistent with the frequency and severity of symptoms reported by the Veteran. The Board also gives great probative weight to the July 2016 vocational expert opinion. Her rationale cites to specific medical evidence and opinions in the record, and cites to employment studies. The Board gives no weight to the opinion of the October 2014 VA examiner that the Veteran's lichen planus would have no impact on his ability to work. This opinion is inconsistent with treatment records noting chronic itching, the Veteran's reported symptoms, and the examiner's physical examination. 

While the Board takes the above medical opinions into consideration, the question of unemployability is a legal determination. See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009). The Board finds the Veteran's physical and mental limitations as a result of solely his service-connected disabilities are of sufficient severity to produce unemployability. This is consistent with the schedular ratings assigned to the Veteran's service-connected conditions, the Veteran's lay statements, and the credible medical and vocational opinions of record.

Given the foregoing body of evidence, the Board resolves all reasonable doubt in the Veteran's favor (as required by law) and concludes that the evidence supports a finding that his service-connected disabilities preclude him from securing or following substantially gainful employment. Therefore, the criteria for establishing entitlement to TDIU are met. 






ORDER

For the period on appeal, a rating of 60 percent, but no greater, for service-connected lichen planus is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period on appeal, a rating in excess of 10 percent for service-connected demyelinating polyneuropathy of the left upper extremity is denied.

For the period on appeal, a rating in excess of 10 percent for service-connected demyelinating polyneuropathy of the left lower extremity is denied.

For the period prior to November 16, 2016, an initial rating of 50 percent, but no greater, for service-connected depression is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period from November 16, 2016 and thereafter, an initial rating in excess of 50 percent for service-connected depression is denied.

Entitlement to an effective date earlier than April 25, 2012, for service connection for depression is denied.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.




____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


